        Case 1:17-cv-02139-KBJ Document 106 Filed 06/26/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                            )
STATE OF MARYLAND, et al.,  )
                            )
          Plaintiffs,       )
                            )
          v.                )                   No. 1:17-cv-2139 (KBJ)
                            )
UNITED STATES DEPARTMENT OF )
EDUCATION, et al.,          )
                            )
          Defendants.       )
                            )

                                        ORDER

      In 2014, the United States Department of Education (“the Department”)

promulgated a series of rules that were designed to regulate institutions of higher

education and to check the deceptive marketing that some of those institutions used to

entice students to take on large amounts of debt in order to pursue what proved to be

worthless degrees or credentials. However, since the change in presidential

administrations in 2017, the Department repeatedly delayed the implementation of these

regulations or modified them altogether. In response, eighteen States (“the States”)

filed the instant lawsuit under the Administrative Procedure Act, Pub. L. 79-404, 60

Stat. 237 (1946) (codified as amended at 5 U.S.C. §§ 551–559, 701–706), challenging

the Department’s actions as procedurally improper and substantively invalid, and asking

this Court to order that the agency begin enforcing these regulations in earnest.

      Currently pending before this Court are the States’ and the Department’s ripe

cross-motions for summary judgment (see Pls.’ Mot. for Summ. J., ECF No. 33; Defs.’

Cross-Mot. for Summ. J., ECF No. 36), and the Department’s supplemental motion to



                                            1
         Case 1:17-cv-02139-KBJ Document 106 Filed 06/26/20 Page 2 of 2




dismiss (see Defs.’ Mot. to Dismiss, ECF No. 86). The Court held a hearing regarding

the cross-motions for summary judgment on May 1, 2018 (see Hr’g Tr., ECF No. 61)

and another hearing concerning the motion to dismiss on January 9, 2020 (see Hr’g Tr.,

ECF No. 104). Upon consideration of the arguments made during the hearings and the

additional memoranda of law that each party has submitted with respect to these

motions (see ECF Nos. 39, 42, 64, 66, 69, 70, 71, 73, 81, 83, 84, 85, 87, 89, 103, 105), the

Court has reached the following conclusions, which will be set forth in a Memorandum

Opinion to be issued soon, absent unforeseen circumstances.

       This Court finds that the States lack Article III standing to bring the instant legal

claims. Of the three nonsovereign injuries that the States assert, none constitutes an

injury-in-fact that can be deemed fairly traceable to the Department’s challenged

actions. Moreover, the States cannot base their standing on a quasi -sovereign injury in

this case, i.e., they cannot bring a parens patriae action under the circumstances

presented, because such actions do not lie against the federal government without

congressional approval.

       Accordingly, it is hereby

       ORDERED that Department’s Motion to Dismiss (ECF No. 86) is GRANTED for

lack of Article III standing, and the parties’ Cross-Motions for Summary Judgment (ECF

Nos. 33, 36) are DENIED AS MOOT. This Order shall not be deemed a final order

subject to appeal until the Court has issued its Memorandum Opinion. Cf. St. Marks

Place Hous. Co. v. Dep’t of Hous. & Urban Dev., 610 F.3d 75, 80–82 (D.C. Cir. 2010).


DATE: June 26, 2020                         Ketanji Brown Jackson
                                            KETANJI BROWN JACKSON
                                            United States District Judge

                                               2
